[J-4-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 10 WAP 2016
                              :
                              :                Appeal from the Order of the Superior
         Appellee             :                Court entered 11/24/14 at No. 402 WDA
                              :                2014, affirming the order of the Court of
                              :                Common Pleas of Clearfield County
                              :                entered 2/12/14 at No. CP-17-CR-
            v.                :                0000894-2000
                              :
THOMAS M. REED,               :
                              :
         Appellant            :                ARGUED: March 7, 2017




                               CONCURRING STATEMENT



CHIEF JUSTICE SAYLOR                                   DECIDED: August 22, 2017


      Although I dissented in the controlling case, Commonwealth v. Muniz, ___ Pa.

___, ___, ____ A.3d ___, ___, 2017 WL 3173066 (July 19, 2017) (Opinion Announcing

the Judgment of the Court), I recognize that there was a majority consensus in that

decision to the effect that SORNA exacts punishment and retroactive application of the

enactment violates constitutional norms.    Accordingly, while I have expressed my

disagreement with these propositions, see id. at ___, ___ A.3d at ___, 2017 WL

3173066, at *34-39 (Saylor, C.J., dissenting), I join the present per curiam order based

on the prevailing precedent.